Exhibit 10.8

 



TKK Symphony Acquisition Corporation

c/o Texas Kang Kai Capital Management ( Hong Kong) Limited

2039, 2/F United Center,

95 Queensway Admiralty, Hong Kong 

 

_____, 2018

 

TKK Capital Holding

c/o Texas Kang Kai Capital Management ( Hong Kong) Limited

2039, 2/F United Center,

95 Queensway Admiralty, Hong Kong

 

Ladies and Gentlemen:

 

This letter agreement will confirm our agreement that, commencing on the first
date (the “Effective Date”) that any securities of TKK Symphony Acquisition
Corporation (the “Company”) registered on the Company’s registration statement
(the “Registration Statement”) for its initial public offering (the “IPO”) are
listed on the Nasdaq Capital Market, and continuing until the earlier of (i) the
consummation by the Company of an initial business combination and (ii) the
Company’s liquidation (in each case as described in the Registration Statement)
(such earlier date hereinafter referred to as the “Termination Date”), TKK
Capital Holding shall make available to the Company certain general and
administrative services, including office space, utilities and secretarial
support as may be required by the Company from time to time, situated at 2039,
2/F United Center, 95 Queensway Admiralty, Hong Kong (or any successor
location). In exchange therefor, the Company shall pay TKK Capital Holding the
sum of $15,000 per month on the Effective Date and continuing monthly thereafter
until the Termination Date. TKK Capital Holding hereby agrees that it does not
have any right, title, interest or claim of any kind in or to any monies that
may be set aside in a trust account (the “Trust Account”) that may be
established upon the consummation of the IPO as a result of this letter
agreement (the “Claim”) and hereby irrevocably waives any Claim it may have in
the future as a result of, or arising out of, this letter agreement and will not
seek recourse against the Trust Account for any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

Any litigation between the parties (whether grounded in contract, tort, statute,
law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

 

  Very truly yours,       TKK SYMPHONY ACQUISITION CORPORATION         By: /s/
Sing Wang     Name: Sing Wang     Title:   Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:

 

TKK Capital Holding         By: /s/ Sing Wang     Name: Sing Wang     Title:
 Managing Director  

 

 

